Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered March 28, 2005, convicting him of robbery in the first degree, grand larceny in the third degree, unlawful imprisonment in the second degree (two counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see Penal Law § 160.15 [3]; People v Pena, 50 NY2d 400, 408 [1980], cert denied 449 US 1087 [1981]; People v Boisseau, 33 AD3d 568 [2006]; People v Thompson, 273 AD2d 153 [2000]; People v Kershaw, 256 AD2d 590 [1998]; People v Di Girolamo, 108 AD2d 755 [1985]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt is not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Kershaw, 256 AD2d 590 [1998]). Skelos, J.P., Covello, Eng and Leventhal, JJ., concur.